Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

Tivity Health, Inc. and its subsidiaries (collectively, the “Company”) and Dawn
M. Zier (“Executive”) (together, the “Parties”) enter into this Separation and
Release Agreement (“Agreement”) as of the date shown below Executive’s signature
on the last page of this Agreement.

 

RECITALS

 

WHEREAS, Executive has been employed by the Company as the President and Chief
Operating Officer of the Company;

 

WHEREAS, Executive and the Company entered into an employment agreement
effective as of March 8, 2019 (the “Employment Agreement”) that provides for
certain payments and benefits upon Executive’s termination of employment with
the Company (capitalized terms not defined herein shall have the meanings set
forth in the Employment Agreement);

 

WHEREAS, Executive and the Company have agreed that Executive’s employment with
the Company will terminate as of December 4, 2019; and

 

WHEREAS, Executive and the Company have negotiated and reached an agreement with
respect to all rights, duties and obligations arising between them, including,
but in no way limited to, any rights, duties and obligations that have arisen or
might arise out of or are in any way related to Executive’s employment with the
Company and the conclusion of that employment.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

AGREEMENT

 

1.

Separation Date. Executive's employment with the Company shall terminate on
December 4, 2019 (the “Separation Date”). The Separation Date is intended to
constitute Executive’s “separation from service” within the meaning of Section
409A. As of the date hereof, Executive shall resign from and no longer be a
member of the Board of Directors of the Company. As of the Separation Date,
Executive shall resign from and no longer be an employee, officer, director
and/or manager (or any equivalent position) of the Company and its subsidiaries,
and Executive agrees she shall execute all documents necessary to effect such
resignations. The Parties hereby agree that, for purposes of the Employment
Agreement and the Award Agreements (as defined below), Executive's termination
of employment will be treated as a termination by the Company without Cause (as
defined in the Employment Agreement).

 

 

2.

Separation Payments and Benefits. Provided Executive timely executes the Release
and Waiver attached as Exhibit A hereto (the “Release”) and returns it to the
Company no later than 5pm E.S.T. on December 25, 2019, and does not revoke the
Release within the period specified therein, then it is agreed as follows:

 

 



--------------------------------------------------------------------------------

 

(a)Executive will receive from the Company (i) any unpaid Base Salary through
the Separation Date, payable within 30 days following the Separation Date; (ii)
reimbursement for any unreimbursed business expenses incurred through the
Separation Date within 30 days following the Separation Date; and (iii) any
vested benefits payable under the terms of any applicable plan and in accordance
therewith;

 

(b)Executive will receive from the Company continued payment of Executive’s Base
Salary in effect on the Separation Date for a period of two years following the
Separation Date (the “Severance Period”), totaling $1,750,000, on the Company’s
customary payroll schedule for a period of 24 months, which payments will
commence on the first day of the seventh month following the Separation Date
(the “Initial Payment Date”), with the initial payment to include all payments
that would have occurred prior to the Initial Payment Date and the remaining
payments occurring according to the Company’s customary payroll practices until
the expiration of the Severance Period;

 

(c)The Executive will receive from the Company a monthly payment equal to
$1,143.03 for a period of 18 months (the “COBRA Payment”), which represents the
portion of the monthly COBRA premium that exceeds the active employee cost of
group health coverage under the Company’s group health plan; provided, however,
the parties acknowledge that the COBRA Payment due under this Section 2(c) shall
be included in Executive's gross income to the extent the provision of such
payment is deemed to be discriminatory under Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

(d)Executive will receive a pro-rata portion of Executive’s Bonus, if any, for
fiscal year 2019 based on actual results for such year (determined by
multiplying the amount of such Bonus which would be due for 2019 by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that Executive is employed by the Company (i.e., 337 days) and the
denominator of which is 365), payable in 2020 in accordance with the terms of
the applicable Bonus plan at the same time the Bonus would have been paid if
Executive continued to be employed by the Company; and

 

(e)The Company will provide direct payment to the service providers of
Executive’s choice of the reasonable costs of up to 12 months of executive
outplacement benefits, up to a maximum aggregate of $50,000.

 

3.

Equity Awards. Executive’s outstanding equity awards, each granted pursuant to
an award agreement evidencing such equity award (the “Award Agreements,” a
complete schedule of which is attached hereto as Exhibit B), will remain subject
in all respects to the terms, conditions and restrictions of such Award
Agreements, the Nutrisystem Stock Incentive Plan and the Tivity Health, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Tivity Stock Incentive
Plan”) as detailed on Exhibit B. Specifically, the Company and Executive agree
and acknowledge that, as further detailed on Exhibit B, (i) the special
retention restricted stock units granted to Executive on March 8, 2019 will
immediately vest on the Separation Date; (ii) a pro-rata portion of the special
retention performance stock units granted to Executive on March 8,

 



2

 

 





--------------------------------------------------------------------------------

2019 will vest in accordance with the terms of the award agreement evidencing
such grant; (iii) one-third of the annual restricted stock units granted to
Executive on April 11, 2019 will immediately vest on the Separation Date; (iv)
100% of the annual performance stock units granted to Executive on April 11,
2019 will be forfeited on the Separation Date; and (v) all assumed 2017 and 2018
restricted stock units held by Executive as of the date hereof that have not
vested as of the Separation Date will be forfeited as of the Separation Date
(together with the associated dividend equivalents).  In the event that a Change
in Control (as defined in the Tivity Stock Incentive Plan) occurs on or prior to
the last Distribution Date (as defined on Exhibit B), all vested equity awards
will be subject to the same treatment in such Change in Control as the treatment
provided to other similar vested equity awards.

 

 

4.

Tax Withholding. The Company shall be entitled to withhold from any amounts
otherwise payable hereunder to Executive any amounts required to be withheld in
respect of federal, state or local taxes.

 

 

5.

Continuing Obligations. The Nondisclosure and Noncompete Agreement between the
Company and Executive, dated as of March 8, 2019 (the “Noncompete Agreement”),
and Sections VI.G, VI.H, X and XII of the Employment Agreement (“Timing of
Payments,” “Date of Termination,” “Indemnification” and “Liability Insurance”)
shall continue to apply and shall be deemed a part hereof as if set forth herein
in full.

 

 

6.

Governing Law; Venue. This Agreement, its Exhibit A, Exhibit B and all rights,
duties and remedies hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without reference to its
choice of law rules, except as preempted by federal law. Any disputes, actions,
claims or causes of action arising out of or in connection with this Agreement
or the employment relationship between the Company and Executive shall be
subject to the exclusive jurisdiction of the United States District Court for
the District of Delaware.

 

 

7.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

8.Amendments. This Agreement may not be amended or modified other than by a
written instrument signed by an authorized representative of the Company and
Executive.

 

9.Interpretation. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Each of the



3

 

 





--------------------------------------------------------------------------------

Parties has participated in the drafting and negotiation of this Agreement. If
any ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if it was drafted by both Parties, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of
authorship of any of the provisions of this Agreement.

 

10.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Facsimile and .pdf signatures will suffice as original
signatures.

 

11.Entire Agreement. This Agreement, together with the Noncompete Agreement and
the other agreements specifically referenced in this Agreement, contain all the
understandings between the Parties pertaining to the matters referred to herein,
and supersedes any other undertakings and agreements (including, without
limitation, the Employment Agreement and all other agreements between the
Company and Executive, each of which is hereby terminated), whether oral or
written, previously entered into by them with respect thereto. Executive
represents that, in executing this Agreement, Executive does not rely and has
not relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter or effect of this Agreement or
otherwise and that Executive has had the opportunity to be represented by
counsel of Executive’s choosing.

 

12.Notice. All notices hereunder shall be in writing and delivered personally or
sent by email or United States registered or certified mail, postage prepaid and
return receipt requested:

 

If to the Company:

Tivity Health, Inc.
701 Cool Springs Blvd.
Franklin, TN 37067

Attn: Chief Legal & Administrative Officer

 

If to Executive:

To the address on file.

 



4

 

 





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement.

 

TIVITY HEALTH, INC.

 

 

  /s/ Mary S. Flipse

 

 

Date: 12-4-2019

 

 

Accepted and agreed to.

 

EXECUTIVE:

 

 

  /s/ Dawn M. Zier

  Dawn M. Zier

 

Date: 12-4-2019

 



[Signature Page to Separation and Mutual Release Agreement]

 

 





--------------------------------------------------------------------------------

EXHIBIT A

 

Release and Waiver

 

In consideration of the payments and other benefits set forth in Section 2 and
Section 3 of the Separation and Release Agreement dated December 4, 2019 to
which this form is attached (the “Separation Agreement”), Dawn M. Zier
(“Executive”), hereby furnishes Tivity Health, Inc. (the “Company”), with the
following release and waiver (“Release and Waiver”).

 

In exchange for the consideration provided to Executive by the Company, that
Executive is not otherwise entitled to receive, Executive (individually and on
behalf of herself, her executors, heirs, administrators, and assigns) hereby
release and forever discharge the Company together with its directors, managers,
officers, employees, members, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, suspected or claimed against any of the
Released Parties related to (a) Executive’s employment with the Company or the
termination of that employment; (b) Executive’s compensation or benefits from
the Company or any of the Released Parties, including, but not limited to,
salary, bonuses, commissions, vacation pay, severance pay, or fringe benefits,
except to the extent provided below; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing, to the extent related to Executive’s employment with the Company or the
termination of that employment (d) all tort claims, including, but not limited
to, claims for fraud, defamation, emotional distress, and discharge in violation
of public policy, to the extent related to Executive’s employment with the
Company or the termination of that employment; (e) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act, the Age Discrimination in Employment Act
of 1967 (“ADEA”), and the Employee Retirement Income Security Act; each as may
be amended from time to time, to the extent related to Executive’s employment
with the Company or the termination of that employment and (f) any applicable
local, state or federal equal employment opportunity or anti-discrimination law,
statute, policy, order, ordinance or regulation, to the extent related to
Executive’s employment with the Company or the termination of that employment.

 

Nothing in this Release and Waiver shall be construed to waive any right that is
not subject to waiver by private agreement under federal, state or local
employment or other laws, such as claims for workers’ compensation or
unemployment benefits.  In addition, nothing in this Release and Waiver will be
construed to affect any of the following claims, all rights in respect of which
Executive reserves: (a) reimbursement of unreimbursed business expenses properly
incurred prior to Executive’s termination date in accordance with the Company’s
policy; (b) claims under the Separation Agreement; (c) claims under the Award
Agreements (as such term is defined in the Separation Agreement) in respect of
vested Restricted Stock Units or Performance Stock Units (each as defined in the
applicable Award Agreement) detailed on Exhibit B to the Separation Agreement
and claims in respect of such Restricted Stock Units or Performance Stock Units
solely in Executive’s capacity as a holder of Restricted Stock Units or
Performance Stock Units; (d) claims as an equityholder in the Company (including
any rights Executive has arising under operative documents applicable to
Executive in such capacity); (e) any vested benefits to which Executive is
entitled under any employee

 



--------------------------------------------------------------------------------

benefit plans or programs of the Company in which Executive participates; (f)
any claim for unemployment compensation or workers’ compensation administered by
a state government to which Executive is presently or may become entitled; (g)
any claim that the Company has breached this Release and Waiver; and (h)
indemnification as an officer or director of the Company (including as a
fiduciary of any employee benefit plan), or inclusion as a beneficiary of any
insurance policy related to Executive’s service in such capacity.

Executive acknowledges and agrees that as of the date Executive executes this
Release and Waiver, Executive has no knowledge of any facts or circumstances
that give rise or could give rise to any claims under any of the laws listed in
the preceding paragraphs, or that any such matters have been disclosed to
Executive, in writing.

 

Executive represents and warrants that Executive has not previously filed, and
to the maximum extent permitted by law, agrees that Executive will not file, a
complaint, charge, or lawsuit against the Company regarding any of the claims
released herein. If, notwithstanding this representation and warranty, Executive
has filed or file such a complaint, charge, or lawsuit, Executive agrees that
Executive shall cause such complaint, charge, or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge, or lawsuit, including without limitation the attorneys’
fees of the Company.  Executive acknowledges that in accordance with 29 C.F.R. §
1625.23(b), this covenant not to sue is not intended to preclude Executive from
bringing a lawsuit to challenge the validity of the release language contained
in this Release and Waiver.

 

Moreover, Executive agrees that this Release and Waiver will not prevent
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission, or its equivalent state or local agencies, or otherwise
participating in an administrative investigation.  However, to the fullest
extent permitted by law, Executive agrees to relinquish and forgo all legal
relief, equitable relief, statutory relief, reinstatement, back pay, front pay,
and any other damages, benefits, remedies, and relief to which she may be
entitled as a result of any claim, charge, or complaint against the Company, and
Executive agrees to forgo and relinquish reinstatement, all back pay, front pay,
and other damages, benefits, remedies, and relief that she could receive from
claims, actions, or suits filed or charges instituted or pursued by any agency
or commission based upon or arising out of the matters that are released and
waived by this Release and Waiver.  The parties intend that this paragraph and
the release of claims herein be construed as broadly as lawfully possible.

 

Executive acknowledges that, among other rights, Executive is waiving and
releasing any rights Executive may have under the ADEA, that this Release and
Waiver is knowing and voluntary, and that the consideration given for this
Release and Waiver is in addition to anything of value to which Executive was
already entitled as an executive of the Company. If Executive is 40 years of age
or older upon execution of this Release and Waiver, Executive further
acknowledges that she has been advised, as required by the Older Workers Benefit
Protection Act, that: (a) the Release and Waiver granted herein does not relate
to claims under the ADEA which may arise after this Release and Waiver is
executed; (b) Executive should consult with an attorney prior to executing this
Release and Waiver; (c) Executive has twenty-one (21) days in which to consider
this Release and Waiver (although Executive may choose voluntarily to execute
this Release and Waiver earlier); (d) Executive has seven (7) days following the
execution of this Release and Waiver to revoke Executive’s consent

 



--------------------------------------------------------------------------------

to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the eighth day after Executive executes this Release and Waiver
and the revocation period has expired.

 

Executive acknowledges Executive’s continuing obligations under the certain
Nondisclosure and Noncompete Agreement, dated as of March 8, 2019, by and
between Executive and the Company, as may be amended from time to time (the
“Nondisclosure and Noncompete Agreement”) and agrees that Executive’s right to
the severance pay Executive is receiving in exchange for Executive’s agreement
to the terms of this Release and Waiver is contingent upon Executive’s continued
compliance with her obligations under the Nondisclosure and Noncompete
Agreement.

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and Executive with regard to the
subject matter hereof. Executive is not relying on any promise or representation
by any member of the Company or any other person released hereunder that is not
expressly stated herein. This Release and Waiver may only be modified by a
writing signed by both Executive and a duly authorized officer of the Company
(other than Executive).

 

Date:By:

Dawn M. Zier

 

Date:By:

Company Representative




 



--------------------------------------------------------------------------------

EXHIBIT B

 

Award Agreements

 

 

1.

Restricted Stock Unit Award Agreement, dated March 8, 2019, by and between
Tivity Health, Inc. and Dawn M. Zier – 102,987 restricted stock units will vest
as of the Separation Date.  Distribution in respect of vested units will be made
promptly following the Separation Date and after the Release set forth in
Exhibit A above has become irrevocable.

 

 

2.

Performance Stock Unit Award Agreement, dated March 8, 2019, by and between
Tivity Health, Inc. and Dawn M. Zier – 24,967 performance stock units will vest
as of the Separation Date and the rest will be forfeited as of the Separation
Date. Distribution in respect of vested units will be made promptly following
December 31, 2021 and after the Release set forth in Exhibit A above has become
irrevocable.

 

 

3.

2017 Restricted Stock Unit Award Agreement, dated March 8, 2019, by and between
Tivity Health, Inc. and Dawn M. Zier – unvested restricted stock units as of the
Separation Date (i.e., 3,504 units) will be forfeited (together with associated
$2,910.85 in dividend equivalents) and the rest will have vested (i.e., 136,530
units and $113,418.35 in dividend equivalents). Distribution in respect of
vested units (and payment of associated dividend equivalents) will be made on or
about January 6, 2020 and after the Release set forth in Exhibit A above has
become irrevocable.

 

 

4.

2018 Restricted Stock Unit Award Agreement, dated March 8, 2019, by and between
Tivity Health, Inc. and Dawn M. Zier – unvested restricted stock units as of the
Separation Date (i.e., 66,251) will be forfeited (together with associated
$32,349.18 in dividend equivalents) and the rest will have vested (i.e., 118,340
units and $57,783.31 in dividend equivalents). Distribution in respect of vested
units (and payment of associated dividend equivalents) will be made in January
2021 and after the Release set forth in Exhibit A above has become irrevocable.

 

 

5.

2019 Restricted Stock Unit Award Agreement, dated as of April 11, 2019, by and
between Tivity Health, Inc. and Dawn M. Zier – 19,441 restricted stock units
will vest as of the Separation Date, and the rest will be forfeited as of the
Separation Date.  Distribution in respect of vested units will be made promptly
following the Separation Date and after the Release set forth in Exhibit A above
has become irrevocable.

 

 

6.

2019 Performance Stock Unit Award Agreement, dated as of April 11, 2019, by and
between Tivity Health, Inc. and Dawn M. Zier – 100% of performance stock units
will be forfeited as of the Separation Date.

 

Each of the dates on which a distribution in respect of vested units is to occur
in accordance with the foregoing provisions of this Exhibit B, a “Distribution
Date.”

 

 

